Citation Nr: 0627605	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977. 

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
regional office (RO).

In June 2004, the Board remanded the case for additional 
development.  Subsequently, a February 2005 rating action 
continued the prior denials.

In April 2005, the Board again remanded the case for 
additional development.  Subsequently, a January 2006 rating 
action continued the prior denials.


FINDINGS OF FACT

1.  The veteran's hepatitis C has been characterized as mild; 
there is no competent evidence to show that it requires 
dietary restriction or continuous medication, nor is it 
productive of or more nearly approximate minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  

2.  The veteran's hepatitis C has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with the 
veteran's employment.  







CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.114, Diagnostic Code 7345 (in effect prior to July 2, 
2001); Diagnostic Code 7354 (in effect on and after July 2, 
2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in June 2004.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

The claims folder contains private and VA medical records.  
The veteran underwent VA examinations in April 2001 and June 
2005.  The veteran has not identified any other outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  In light of the Board's denial of the appellant's 
claim for an increased evaluation, no additional disability 
rating or effective date will be assigned.  There can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Service connection for hepatitis was granted in an August 
1995 rating decision.  A noncompensable evaluation was 
assigned from November 1994.  An August 1996 rating decision 
increased the evaluation to 10 percent from November 1994.  
The 10 percent evaluation has been continued in subsequent 
rating actions.  The service connected disability is now 
characterized as hepatitis C.  The veteran filed his present 
claim for an increased rating in July 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The RO has based the assigned 10 percent evaluation for 
hepatitis C on the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7354, which is a revision of the former Diagnostic Code 
7345.  The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version more favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VA Office of General Counsel has determined that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board should first determine whether the intervening change 
is more favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Prior to July 2, 2001, residuals of hepatitis C were rated as 
10 percent disabling under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7345.  Ratings under diagnostic codes 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114. Under the provisions of 
Diagnostic Code 7345, addressing infectious hepatitis, a 10 
percent rating is warranted where there is demonstrable liver 
damage with mild gastrointestinal disturbance, and a 30 
percent rating is authorized where there is minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345, in effect prior to July 2, 
2001.

Revised criteria for evaluating residuals of hepatitis C (or 
non-A, non-B hepatitis), effective July 2, 2001, provide that 
a noncompensable evaluation is for assignment when the 
disability is nonsymptomatic.  A 10 percent evaluation is for 
assignment when there is intermittent fatigue, malaise and 
anorexia, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 percent evaluation is for assignment with 
evidence of daily fatigue, malaise, and anorexia (without 
weight loss of hepatomegaly), requiring dietary restriction 
or continuous medication, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least 2 weeks, but less than 4 weeks 
during the past 12-month period.  For purposes of evaluating 
conditions under Diagnostic Code 7354, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.

A private physician's statement dated in December 2000 noted 
that a liver biopsy was contraindicated due to the veteran 
coronary artery disease, atheterosclerosis, peripheral 
vascular disease, and history of myocardial infarction.  The 
physician noted that the veteran's synthetic liver functions 
were normal and he was not yet a candidate for liver 
transplant.

A VA examination was conducted in April 2001.  The veteran 
denied vomiting, hematemesis, or melena.  His bowel movements 
were of normal character and caliber.  He was on no 
medication for hepatitis, and his diet was unrestricted.  The 
veteran weighed 247 pounds, up from the 223 pounds noted on a 
January 1995 examination.  The diagnoses were chronic 
persistent hepatitis C, and cirrhosis by ultrasound imaging 
with normal liver function by laboratory testing.  The 
examiner stated that the veteran was observed over a period 
of two and one-half hours and he failed to exhibit any signs 
of significant fatigue, and that his history did not suggest 
that he was suffering significant gastrointestinal 
disturbances as a result of hepatitis C.  The examiner noted 
that the veteran's sedentary lifestyle was attributable to 
back pain and recent coronary artery bypass surgery.

A VA examination in July 2004 noted the veteran's complaints 
of nausea and vomiting, which could be due to either his 
hepatitis or gastroesophageal reflux disease.  Generalized 
fatigue and malaise could be due to hepatitis, depression, or 
both.  The examiner stated that degree of liver damage could 
not be assessed without a liver biopsy.

A VA examination in June 2005 noted the veteran complained of 
nausea daily, right upper quadrant pain daily, and diarrhea 
intermittently.  On examination, there was mild hepatomegaly.  
The examiner noted that the veteran reported abdominal pain 
out of proportion to his chronic liver condition.  His nausea 
and vomiting were probably caused by his reflux disease and 
multiple medications, but partly could be attributed to 
hepatitis; it appeared that his gastrointestinal symptoms 
were far less frequent and less severe than his cardiac and 
joint symptoms.  The examiner stated that part of the 
veteran's malaise and weakness could be from hepatitis.

In a July 2005 addendum report, completed after review of the 
claims folder, the June 2005 VA examiner stated that:

The patient's symptoms of fatigue, 
malaise, nausea, and vomiting are the main 
ones.  Though he complains of disabling 
daily symptoms, there is a lot of 
disparity between objective findings and 
subjective complaints.  To give him the 
benefit of the doubt, hepatitis C is 
partly responsible for malaise and a 
fatigue....

His hepatitis C, on the basis of physical 
examination and lab tests is mild as 
proven by the Child Pugh Turcotte score of 
5, and the score varies from 5 to 15 
depending on the severity of symptoms.  
The MELD score which has been used 
recently to score the severity of liver 
disease and referral for liver transplant 
is 6, and a score less than 10 indicates 
mild disease....Hence, there is no need to 
repeat his liver biopsy just to find the 
degree of liver of severity of the liver 
disease....

Though the patient complains of anorexia, 
his weight is more than 244 pounds (no 
loss of weight)....From the examination and 
review of his folder, I did not find any 
evidence of episodes of physician ordered 
bed rest that I can attribute to hepatitis 
C.  His nausea, vomiting, and right upper 
quadrant pain are mainly related to his 
gastroesophageal reflux disease....

He obviously has mild liver disease 
secondary chronic hepatitis C.  Some of 
his symptoms such as the right upper 
quadrant pain, malaise, and fatigue may be 
in part related to hepatitis C but could 
also be from depression, which he has been 
having for a long time.  I did not find 
any disabling symptoms that I could 
attribute to hepatitis C.  

Abdominal ultrasound conducted in April 2006 showed increased 
echogenicity throughout the liver compatible with cirrhosis 
or diffuse hepatocellular disease.  The liver did not appear 
small in size.  The spleen was not enlarged.

The evidence of record shows that the veteran's hepatitis C 
has been characterized as mild.  No incapacitating episodes 
have been documented.  Liver function studies have been 
reported as normal.  No dietary restrictions, continuous use 
of medications, or weight loss have been demonstrated.  The 
recent VA examiner noted that the veteran's complaints of 
daily disabling symptoms of fatigue, malaise, nausea, and 
vomiting are not supported by the objective findings, and his 
nausea, vomiting, and right upper quadrant pain are mainly 
related to his gastroesophageal reflux disease.

As the veteran filed his claim prior to the change in the 
rating criteria, the Board has considered whether he would be 
entitled to a higher evaluation under the Diagnostic Code 
7345 in effect prior to July 2, 2001.  The Board finds that 
the medical evidence does not show that his hepatitis C is 
manifested by minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  While some evidence of cirrhosis has 
been noted, his liver function tests have been normal, and 
the medical evidence does not show dietary restrictions or 
other therapeutic measures.  Additionally, his 
gastrointestinal disturbance has been associated with 
gastroesophageal reflux disease.

As to the rating criteria in effect since July 2, 2001, the 
evidence of record does not show that the veteran's service-
connected hepatitis C is productive of daily fatigue, 
malaise, or anorexia (without weight loss or hepatomegaly) 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of two weeks but 
less than four weeks during the past 12-month period, as 
required for a 20 percent evaluation.  To the contrary, the 
record shows no dietary restriction is required and there is 
no evidence that the veteran has taken continuous 
medications.  The record does not demonstrate incapacitating 
episodes of any duration; in fact, the most recent VA 
examiner noted that there were no disabling symptoms 
attributable to hepatitis C.  Based upon the foregoing, the 
Board finds that the veteran's service-connected hepatitis C 
is not productive of impairment sufficient to warrant 
assignment of a rating in excess of the currently assigned 10 
percent evaluation under the amended rating criteria, 
Diagnostic Code 7354.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's hepatitis C has not necessitated frequent periods 
of hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment 
beyond that contemplated by the rating schedule.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating for 
either disability on appeal pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim for 
the assignment of a rating in excess of 10 percent for the 
veteran's hepatitis C, the benefit of the doubt doctrine is 
not for application in the instant case.  38 U.S.C.A. § 
5107(b).







ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


